Case 1:20-cv-00024-JDL Document 29 Filed 10/08/20 Page 1 of 3           PageID #: 148




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


RICKY SOUCY, SR.,                              )
                                               )
      Plaintiff,                               )
                                               )
                    v.                         ) 1:20-cv-00024-JDL
                                               )
MAINE DEPARTMENT OF                            )
CORRECTIONS, et al.,                           )
                                               )
      Defendants.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      Ricky Soucy, Sr., an inmate at the Maine State Prison, brought this action

against the Prison, the Maine Department of Corrections, and several individual

prison guards and officials, alleging violations of the Americans with Disabilities Act,

the Rehabilitation Act, and the Eighth and Fourteenth Amendments to the United

States Constitution (ECF Nos. 1, 7). On June 2, 2020, I accepted United States

Magistrate Judge John C. Nivison’s Recommended Decision that certain of Soucy’s

claims be dismissed and others be allowed to proceed (ECF Nos. 13, 15). However,

neither the Magistrate Judge’s Recommendation nor my Order accepting it

specifically addressed Soucy’s claims against three individual prison officials.

      Those three officials have now moved for clarification of their status as

defendants, as well as for screening of the claims against them pursuant to 28

U.S.C.A. § 1915A(a) (West 2020) (ECF No. 22).          The Magistrate Judge filed a




                                           1
Case 1:20-cv-00024-JDL Document 29 Filed 10/08/20 Page 2 of 3           PageID #: 149




Recommended Decision on the motion with the Court on August 21, 2020 (ECF No.

24), and Soucy filed an objection on September 10, 2020 (ECF No. 26).

      I have reviewed and considered the Recommended Decision and Soucy’s

objection, together with the entire record, and have made a de novo determination of

all matters adjudicated by the Magistrate Judge. I concur with the recommendations

of the Magistrate Judge for the reasons set forth in his Recommended Decision and

determine that no further proceeding is necessary.

      The Recommended Decision did not address Soucy’s assertion of supervisory

liability because Soucy did not specifically make such a claim in his original or

amended complaints.      In his objection, Soucy alleges that Defendants Liberty,

Fitzpatrick, and Bretton committed a pattern of indifferently or indiscriminately

dismissing administrative grievances, which caused the prison guards to believe that

they could “do as they pleased.” ECF No. 26.

      To state a claim for supervisory liability based on an Eighth Amendment

violation, a plaintiff must allege “[a]t a minimum, . . . that the supervisor’s conduct

sank to the level of deliberate indifference. Parker v. Landry, 935 F.3d 9, 15 (1st Cir.

2019). To demonstrate deliberate indifference, “the plaintiff must show ‘(1) that the

[supervisory] officials had knowledge of facts, from which (2) the officials can draw

the inference (3) that a substantial risk of serious harm exists.’” Id. (alteration

omitted) (quoting Ramírez-Lluveras v. Rivera-Merced, 759 F.3d 10, 20 (1st Cir. 2014)).

“[E]ven if the complaint contains facts plausibly showing deliberate indifference, the

plaintiff must also allege facts giving rise to a causal nexus between the supervisor’s



                                           2
Case 1:20-cv-00024-JDL Document 29 Filed 10/08/20 Page 3 of 3        PageID #: 150




acts or omissions and the subordinate’s misconduct.”      Id.   “In other words, a

supervisor’s deliberate indifference must lead in a straight line to the putative

constitutional violation.” Id. Here, Soucy’s conclusory allegations against Liberty,

Fitzpatrick, and Bretton do not meet these requirements, as they suggest neither any

nexus between Liberty, Fitzpatrick, and Bretton’s supervision and the putative

constitutional violations, nor any facts from which one might infer that these

Defendants subjectively knew that their supervision might risk causing such harm.

      It is therefore ORDERED that the Recommended Decision (ECF No. 24) of

the Magistrate Judge is hereby ACCEPTED.             The Defendants’ motion for

clarification of status (ECF No. 22) is GRANTED and the claims against Defendants

Liberty, Fitzpatrick, and Bretton are DISMISSED.



      SO ORDERED.

      Dated this 8th day of October, 2020.

                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                         3
